        Case 1:20-cv-05581-AJN-OTW Document 32 Filed 03/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
BRANDON C. JONES,                                             :
                                                              :
                         Plaintiff,                           :      20-CV-5581 (AJN) (OTW)
                                                              :
                      -against-                               :      CASE MANAGEMENT CONFERENCE
                                                              :      ORDER
MS. JISIN H. THOMAS, et al.,
                                                              :
                         Defendants.                          :
                                                              :
                                                              :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court is in receipt of ECF 31. The parties shall meet and confer, and by March 9,

2021 at 5:00pm, Defendants shall file a response or joint letter. Pro se plaintiff is reminded to

file all requests on the docket. Any future requests emailed to chambers will be ignored.


         The Clerk of the Court is respectfully directed to send a copy of this Order to the pro se

Plaintiff. Defendant shall also serve a copy of this Order on Plaintiff by email.

SO ORDERED.




                                                                    s/ Ona T. Wang
Dated: March 5, 2021                                              Ona T. Wang
       New York, New York                                         United States Magistrate Judge
